ono nN Ooo fF WwW HY =

NR Po pO DO DN KN DO NBO HDB HFS FSF Boe Boe Soe ae oa ase a oe
ao nN DD om & WO NY | OO DAN DW oO F&F WwW HB |= O

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RYAN EDWARD RUDE, NO. EDCV 19-403-JGB (AGR)
Petitioner,
ORDER ACCEPTING FINDINGS
V. AND RECOMMENDATION OF
MAGISTRATE JUDGE
HUNTER ANGLEA, Warden,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, the Amended Report and Recommendation of the United
States Magistrate Judge. No objections to the Amended Report have been filed.
The Court accepts the findings and recommendation of the Magistrate Judge.

IT THEREFORE IS ORDERED that Respondent’s motion to dismiss the
Petition for Writ of Habeas Corpus is denied. Respondent is ordered to file an
Answer within 75 days after entry of this order.

This matter is referred back to the Magistrate Judge for further

proceedings.
Dated: April 2, 2020

  

——

UUWrED STATES DISTRICT JUDGE

 
